Citation Nr: 0707266	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  05-10 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for residuals of 
arthroscopic surgery with traumatic arthritis of the left 
knee, hereafter a left knee disability, currently rated 10 
percent disabling.  


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from May 1987 to January 
1992.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a August 2004 RO decision.  




FINDING OF FACT

The veteran's left knee disability is manifested by crepitus, 
edema, tenderness, painful movement and guarding relating to 
past arthroscopic surgeries and degenerative arthritis, but 
without demonstrable instability or subluxation.


CONCLUSIONS OF LAW

1.	The veteran's service-connected left knee disability is 
assigned a 10 percent rating, the maximum rating authorized 
under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5259 (2006).

2.	The criteria for a separate rating for a left knee 
disability have been met under 38 C.F.R. § 4.71a, DC 5003, 
5010. (2006).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  

The RO sent correspondence in May 2004, April 2005, February 
2006 and March 2006; a rating decision in August 2004; a 
statement of the case in March 2005; and supplemental 
statements of the case in January 2006 and August 2006.  The 
above documents discussed specific types of evidence, the 
applicable legal requirements, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that even if 
there is any defect with regard to the timing or content of 
any of the notices sent prior to the RO's initial 
adjudication, that defect is harmless because of the thorough 
and informative notices provided throughout the adjudication 
and because the appellant has had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  In fact, the veteran responded to 
the RO's VCAA notice in February 2006 and in March 2006 
indicating that he had no other evidence to submit in support 
of his claim.  Thus, VA effectively complied with all of the 
required elements under VA's duty to notify claimants prior 
to the last adjudication.  

Indeed, the veteran has not demonstrated how any defective 
notice has prejudiced him in the essential fairness of the 
adjudication.  Thus, there has been no prejudice to the 
veteran, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Overton v. Nicholson, 20 Vet. App. 427 (2006); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); cf. Locklear 
v. Nicholson, 20 Vet. App. 410, 415-16 (2006) (duty to notify 
does not extend in perpetuity or impose duty on VA to provide 
notice on receipt of every piece of evidence or information).  
Thus, VA satisfied its duty to notify the appellant.  

Also, VA has obtained all relevant, identified and available 
evidence needed for adjudication of the claim and has 
notified the appellant of any evidence that could not be 
obtained.  VA has also examined the veteran.  Thus, VA has 
satisfied both the notice and duty to assist provisions of 
the law.  The Board now turns to the merits of the claim.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2006).  Also, when making determinations as to 
the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Evaluating the disability under several diagnostic codes, the 
Board considers the level of impairment of the ability to 
engage in ordinary activities, including employment, and 
assesses the effect of pain on those activities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59 (2006); see DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

In this case, the RO assigned a rating for cartilage, 
semilunar, removal of, symptomatic under DC 5259.  The 
maximum rating under this DC is 10 percent.  38 C.F.R. 
§ 4.71a DC 5259.  Included within 38 C.F.R. § 4.71 are 
multiple diagnostic codes that evaluate impairment resulting 
from service-connected knee disorders, including DC 5256 
(ankylosis), DC 5257 (other impairment, including recurrent 
subluxation or lateral instability), DC 5258 (dislocated 
semilunar cartilage), DC 5260 (limitation of flexion), 
DC 5261 (limitation of extension), DC 5262 (impairment of the 
tibia and fibula), and DC 5263 (genu recurvatum).  

Treatment records from May 2003 to April 2004 indicate 
degenerative disease in the veteran's left knee.  He was able 
to perform his job and had occasional exacerbations of 
increasing knee pain and swelling.  These records show that 
the veteran received post operative treatment for his knee 
and received a knee brace with metal supports.  

An MRI of the veteran's left knee was taken in June 2004 for 
a VA Compensation and Pension examination.  The physician 
found that the veteran had intact left lower extremity 
sensation and minimal tenderness with patellar shrug and 
grind.  He also had slight medial joint line tenderness.  The 
veteran's range of motion was 0 to 140 degrees. There was 
anatomical alignment without acute fracture of the left knee. 
There was a small calcification of the patellar ligament near 
its insertion on the tibia.  The joint spaces were 
maintained.  

In January 2005, a VA physician also examined the veteran and 
the June 2004 MRI.  The physician found abnormal signal 
throughout the posterior horn and body of the medial meniscus 
compatible with an extensive meniscal tear.  The tear 
extended to the root of the meniscus and the lateral meniscus 
was intact.  The anterior cruciate ligament and posterior 
cruciate ligament were intact.  The medical collateral 
ligament and lateral collateral ligament were intact. There 
were cystic changes identified in the lateral patellar facet 
compatible with degenerative change.  The joint spaces 
throughout the knee were relatively well preserved.  The 
visualized portions of the knee extensor mechanism were 
intact and there was a small joint effusion.  The physician's 
impression was extensive medial meniscal tear involving the 
posterior horn and body and root of the medial meniscus.  
There was mild degenerative joint disease in the 
patellofemoral compartment.  

In September 2005, the veteran sought VA treatment for his 
knee disability.  The physician found that the veteran had 
degenerative disease in his left knee, but is able to perform 
his job and had occasional exacerbations of increasing knee 
pain and swelling. 

A June 2006 VA Compensation and Pension examination indicates 
that the veteran had two arthroscopic surgeries on his left 
knee, one in 1991 and one in 2000.  The veteran had to use a 
brace for walking.  The examiner found that the veteran was 
unable to stand more than a few minutes and he could walk 1/4 
mile.  

The veteran reported that his left knee was "giving way" 
and there was instability.  There was also pain, stiffness, 
and weakness, but no episodes of dislocation or subluxation.  
There were locking episodes approximately one or two times a 
year.  The veteran reported that there was constant effusion 
and there were severe weekly flare-ups.  

Upon a physical examination the examiner found that the 
veteran experienced pain during extension at -10 degrees 
during active motion against gravity.  The veteran also 
experienced pain during passive range of motion during 
extension between -6 and -10 degrees.  During range of motion 
against strong resistance, the veteran experienced pain at -
20 degrees and there was also limited range of motion on 
repetitive use from -20 to -25 degrees because of pain. 

The veteran experienced pain during flexion between 100 and 
110 degrees during active motion against gravity and at 120 
degrees during passive range of motion.  The veteran also 
experienced pain during range of motion against strong 
resistance between 110 and 113 degrees.  There was also 
limited range of motion on repetitive use from 0 to 110 
degrees because of pain. 

The examiner found that there was crepitus, edema, 
tenderness, painful movement, and guarding of movement of the 
veteran's left knee.  There was no inflammatory arthritis, 
joint ankylosis, bumps, clicks, snaps, grinding, instability 
or patellar or meniscus abnormalities.  

An x-ray was taken of the veteran's knee which indicated no 
apparent interval changes since the June 2004 MRI.  There 
were very small fragmented enthesophyte noted at the tibial 
tuberosity which may be dystrophic soft tissue 
ossification/calcification following an old injury. There was 
no noted evidence of degenerative or inflammatory arthropathy 
involving the knee joint. 

The examiner's impression was no change in the veteran's knee 
since June 2004.  There was a small fragmented enthesophyte 
noted at the tibial tuberosity suggesting the possibility of 
an old localized trauma resulting from dystrophic soft tissue 
calcification/ossification at the insertion of the 
infrapatellar tendon.  

The examiner also noted the results of the June 2004 MRI 
which were extensive medial meniscal tear involving the 
posterior horn and body and root of the medial meniscus and 
mild degenerative joint disease in the patellofemoral 
compartment.  

The examiner's diagnosis was the veteran had a left knee 
condition the etiology of which was degenerative joint 
disease.  This disability also had significant effects on the 
veteran's occupational activities including decreased 
mobility, decreased strength and pain.  The examiner also 
found that there were effects on the veteran's daily 
activities including a mild effect on his chores, shopping, 
and traveling; moderate effects on the veteran's exercise and 
recreation; and severe effects on his sporting activities.  

The veteran is currently rated at 10 percent disabling under 
DC 5259, the maximum rating under this code.  See 38 C.F.R. 
§ 4.71a DC 5259.  

The Board will also consider whether the veteran's is 
entitled to a higher or separate rating for his left knee 
disability under other diagnostic codes.  

The Board finds that the manifestations compensated under DC 
5259 are not the same as the manifestations of limitation of 
motion contemplated under DC 5003.  The veteran's 
symptomatology includes crepitus, edema, painful movement, 
tenderness and guarding.  The medical evidence also provides 
a diagnosis of degenerative joint disease, therefore, a 
separate rating may be assigned under DC 5003.  See 
VAOPGCPREC 9-98 (Aug. 14, 1998), 63 Fed. Reg. 56,704 (Oct. 
22, 1998); 38 C.F.R. § 4.59; Litchenfels v. Derwinski, 1 Vet. 
App. 484, 488 (1991).  

Under DC 5003 traumatic arthritis is rated analogous to 
degenerative arthritis.  Degenerative arthritis, when 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  38 C.F.R.  § 4.71a, DC 5003.  
For purpose of rating a disability from arthritis, the knee 
is considered a major joint.  38 C.F.R. § 4.45(f).  The 
diagnostic codes that focus on limitation of motion of the 
knee are DC 5260 and DC 5261.

Normal range of motion of the knee is to zero degrees 
extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, 
Plate II.  Under Diagnostic Code 5260, a noncompensable 
rating will be assigned for limitation of flexion of the leg 
to 60 degrees; a 10 percent rating will be assigned for 
limitation of flexion of the leg to 45 degrees; a 20 percent 
rating will be assigned for limitation of flexion of the leg 
to 30 degrees; and a 30 percent rating will be assigned for 
limitation of flexion of the leg to 15 degrees.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5260.  Under Diagnostic Code 
5261, a noncompensable rating will be assigned for limitation 
of extension of the leg to 5 degrees; a 10 percent rating 
will be assigned for limitation of extension of the leg to 10 
degrees; a 20 percent rating will be assigned for limitation 
of extension of the leg to 15 degrees; a 30 percent rating 
will be assigned for limitation of extension of the leg to 20 
degrees; a 40 percent rating will be assigned for limitation 
of extension of the leg to 30 degrees; and a 50 percent 
rating will be assigned for limitation of extension of the 
leg to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261, 
See also VAOPGCPREC 9-04 (which finds that separate ratings 
under Diagnostic Code 5260 for limitation of flexion of the 
leg and Diagnostic Code 5261 for limitation of extension of 
the leg may be assigned for disability of the same joint).

In this case, the veteran has painful motion, however, the 
limitation of motion due to left knee pain is not 
compensable.  The June 2006 VA examination indicates that the 
veteran's pain limits the motion in his left knee to 115 
degrees on extension and 110 degrees on flexion, and 0-110 on 
active range of motion and 0-120 on passive range of motion, 
not compensable under DCs 5260 or 5261.  Although the 
veteran's limitation of motion is noncompensable, he is 
awarded a separate rating of 10 percent because there is 
painful motion as well as x-ray evidence of arthritis in his 
left knee, a major joint, as portrayed in the June 2004 MRI 
and the June 2006 VA examination.  See  38 C.F.R. § 4.71a DC 
5003, 4.59.  

The Board considered if the veteran's left knee disability 
could be rated under DC 5257 for other impairment of the 
knee, to include recurrent subluxation or lateral instability 
of this joint.  The veteran reports that he experiences 
instability of the knee.  However, the June 2006 VA examiner 
did not find instability and there is no other corroborative 
evidence of instability.  Therefore, absent objective medical 
evidence of instability, the veteran is not entitled to a 
separate rating under DC 5257.  

The Board also considered if the veteran's left knee 
disability could be rated under any other code.  The Board 
finds that DC 5256 does not apply as there is no ankylosis of 
the veteran's left knee.  DC 5258 also does not apply because 
there is no dislocated semilunar cartilage since the 
veteran's 1991 and 2000 surgeries.  Additionally, there is no 
impairment of the tibia and fibula or genu recurvatum 
therefore, DCs 5262 and 5263 do not apply.  





	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to rating in excess of 10 percent for residuals 
of left knee arthroscopic surgery is denied. 

Entitlement to a separate rating of 10 percent for left knee 
arthritis is granted.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


